Title: From John Adams to James Lovell, 9 July 1778
From: Adams, John
To: Lovell, James


     
     Passy, 9 July 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:148–149. Adams announced the arrival of dispatches from the congress, including the ratified Franco-American treaties and letters from Lovell. He commented on the outbreak of hostilities between Britain and France and the relative naval strength of each, the conflict between Prussia and Austria over Bavaria and its implications for the American cause, his progress in learning to speak French, and the large number of bills drawn on the Commissioners and his resulting anxiety over American finances.
     He may have been troubled by the Accounts for 30 March–30 June (above), which showed that bills amounting to 257, 323.18.4 livres and signed by either John Hancock or Henry Laurens as president of the congress had been received by the Commissioners and ordered paid.
    